Exhibit 32.1 CERTIFICATION OFCHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of OSL Holdings, Inc., on Form 10-Q for the period endedNovember 30, 2011, as filed with the Securities and Exchange Commission on the date hereof, I, President and Chief Executive Officer of OSL Holdings, Inc., certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period ended November 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period ended November 30, 2011, fairly presents, in all material respects, the financial condition and results of operations of OSL Holdings, Inc. Dated: January 17 , 2012 By: /s/ Eli Feder Eli Feder President and Chief Executive Officer (Duly Authorized Officer and Principal Executive Officer)
